Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kikkawa (US 2013/0256829 A1) and Passlack (US 2006/0022217 A1) and Zhang et al. (US 2014/0332887 A1).
Regarding independent claim 1: Hsieh teaches (e.g., Figs. 3A-3F and annotated Figs. 3D and 3F) a semiconductor device, comprising: 
a first device formed on a substrate (see annotated Figures below), the first device including: 
a first conductive layer having a first dopant type (see annotated Figures below, # 72); 
a first III-V semiconductor layer (see annotated Figures 3D and 3F: # 78) disposed over the first conductive layer; and 
a first gate (see annotated Figures below, # 94), a first source (see annotated Figures 3D and 3F: # 86), and a first drain (see annotated Figures 3D and 3F: # 88) formed over the first III-V semiconductor layer; 
a second device formed on the substrate (see annotated Figures 3D and 3F), the second device including: 
a second conductive layer having a second dopant type (see annotated Figures 3D and 3F: # 58); 
a second III-V semiconductor layer (see annotated Figures 3D and 3F, # 84) disposed over the second conductive layer; and 
a second gate (see annotated Figures 3D and 3F: # 96), a second source (see annotated Figures 3D and 3F: #90), and 
a second drain (see annotated Figures below, #92) formed over the second III-V semiconductor layer; and 
wherein the first III-V semiconductor layer and the second III-V semiconductor layer are separated by a distance (see annotated Figures below, # 76),
the first III-V semiconductor layer (#78) and the second III-V semiconductor layer (#84) are separated (Fig. 3F: including separation region #76).

    PNG
    media_image1.png
    608
    1321
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    803
    1359
    media_image2.png
    Greyscale

Hsieh does not expressly teach that device comprises
a silicon substrate,
the first III-V semiconductor layer and the second III-V semiconductor layer are separated by a dielectric material, 
wherein the dielectric material interfaces a top surface of the first conductive layer and a top surface of the second conductive layer.
Kikkawa teaches (e.g., Figs. 1-12) a similar a semiconductor device comprising a first device and a second device ([0024]: left side and right side devices). 
Kikkawa further teaches
a silicon substrate ([0045]: 1);
wherein the first device and a second device are separated by a dielectric material ([0067]: isolation structure 4 is an STI, which an abbreviation of “shallow trench isolation” that is a trench filled with dielectric material).
Kikkawa teaches that silicon substrate as well as GaAs are suitable substrates used in forming power device (HEMT) ([0044]-[0045]). 
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh, the silicon substrate; wherein the first device and second devices are separated by a dielectric material, as taught by Kikkawa, for the benefit of reducing device signal interference; the silicon substrate being a known suitable material used as substrate for forming power devices.
 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Passlack teaches (e.g., Fig. 1) a semiconductor device comprising 
a first III-V semiconductor layer ([0013]: 134 on left side) and the second III-V semiconductor layer ([0013]: 134 on right side) separated by a dielectric material ([0011]-[0012]: 106/124: isolation layer formed by oxygen implant produce an oxide dielectric material, as is known the art; as evidenced by Zhang et al. US 20140332887 A1, [0022]: the silicon substrate and the implanted oxygen are subsequently heated to form a sub-surface silicon oxide dielectric layer 202 that electrically isolates the upper portion of the substrate), 
wherein the dielectric material ([0011]-[0012]: 106/124) interfaces a top surface of the first conductive layer ([0013]: 134 on left side) and a top surface of the second conductive layer ([0013]: 134 on right side).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to recognize including in the semiconductor device of Hsieh as modified by Kikkawa, the dielectric material interfacing a top surface of the first conductive layer and a top surface of the second conductive layer, as taught by Passlack, for the benefit of reducing further the interference between adjacent devices and influence on the carrier conduction due to biasing of neighboring electrodes.
Furthermore, it would have been obvious because all the claimed elements (first III-V semiconductor layer, second III-V semiconductor layer, a dielectric material, first conductive layer, second conductive layer, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 4: Hsieh, Kikkawa, Passlack and Zhang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Hsieh does not expressly teach that the first III-V semiconductor layer includes a GaN layer and an AlGaN layer directly interfacing the GaN layer.
Kikkawa teaches (e.g., Figs. 1-12) a similar a semiconductor device comprising a first III-V semiconductor layer ([0048]-[0051]: 2e/2d), wherein the first III-V semiconductor layer includes a GaN layer and an AlGaN layer directly interfacing the GaN layer ([0048]-[0051]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh as modified by Kikkawa, the first III-V semiconductor layer includes a GaN layer and an AlGaN layer directly interfacing the GaN layer, as taught by Kikkawa, for the benefit of creating an enhanced carrier mobility in the device in operation.
Furthermore, it would have been obvious because all the claimed elements (GaN layer and AlGaN layer interface) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 5: Hsieh, Kikkawa, Passlack and Zhang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first conductive layer and the second conductive layer are electrically isolated from one another (Hsieh, see annotated Figures).
Regarding claim 6: Hsieh, Kikkawa, Passlack and Zhang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein the first conductive layer physically interfaces the second conductive layer (Hsieh, see annotated Figures). 
Regarding claim 7: Hsieh, Kikkawa, Passlack and Zhang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein the first conductive layer is physically separated from the second conductive layer by the distance (Hsieh, see annotated Figures). 
Regarding claim 8: Hsieh, Kikkawa, Passlack and Zhang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
a barrier structure of the dielectric material extends the distance (Kikkawa: [0065]-[0066], [0070]-[0074], [0083] and [0091]: a barrier structure of the dielectric material 4/5 extends between the first and second devices). 
Note that the opening creates a distance ([0062]-[0063]: the opening creates a distance).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kikkawa (US 20130256829 A1) and Passlack (US 2006/0022217 A1) and Zhang et al. (US 2014/0332887 A1) as applied above and further in view of Suehiro (US 5,021,857).
Regarding claim 9: Hsieh, Kikkawa, Passlack and Zhang teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Hsieh as modified by Kikkawa, Passlack and Zhang does not expressly teach that the dielectric material is GaN, silicon oxide, silicon nitride, or SiON.
Suehiro teaches (e.g., Fig. 15) a semiconductor device comprising an isolation dielectric layer (Col. 8, Lines 44-48:  an insulating layer 53 being of, e.g., silicon dioxide (SiO.sub.2)),
Suehiro further teaches that the dielectric material is GaN, silicon oxide, silicon nitride, or SiON (Col. 8, Lines 44-48: an insulating layer 53 being of, e.g., silicon dioxide (SiO.sub.2)).
Silicon dioxide is a well-known suitable material used as a dielectric material,
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh as modified by Kikkawa, Passlack and Zhang, the dielectric material being silicon oxide, for its art recognized suitability to achieve its predictable intended use.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Bahl et al. (US 2012/0098035 A1) and Kikkawa (US 2013/0256829 A1).
Regarding independent claim 10: Hsieh teaches (e.g., Figs. 3A-3F and annotated Figs. 3D and 3F) a semiconductor device, comprising: 
a substrate (see annotated Figures 3D and 3F) having a dopant type; 
a first conductive layer (see annotated Figures 3D and 3F, # 72) over the substrate and having the first dopant type (see annotated Figures 3D and 3F); 
a second conductive layer (see annotated Figures 3D and 3F, # 58) over the substrate and having a second dopant type (see annotated Figures 3D and 3F for dopant of layer # 58),
a first III-V semiconductor layer (see annotated Figures below, # 78) over the first conductive layer (#72); 
a second III-V semiconductor layer (see annotated Figures 3D and 3F, # 84) over the second conductive layer (see annotated Figures 3D and 3F, #58). 
an isolation structure (see annotated Figures 3D and 3F, #76) is extending between the first III-V semiconductor layer (#78) and the second III-V semiconductor layer (#84),
wherein the first III-V semiconductor layer (#78) is disposed over a first region of the first conductive layer (side region of first conductive layer #72).


    PNG
    media_image1.png
    608
    1321
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    803
    1359
    media_image2.png
    Greyscale


Hsieh does not expressly teach that 
a substrate having a first dopant type.
an isolation layer is extending between the first III-V semiconductor layer and the second III-V semiconductor layer, and the isolation layer is disposed over a second region of the first conductive layer.
Balh teaches (e.g., Fig. 7B) a semiconductor device comprising a substrate ([0033]: 210), 
Bahl further teaches that the substrate has a first dopant type ([0029] and [0033]: p-type substrate).
Semiconductor substrate having a first doping type is well-known in the art as a suitable material serving as a substrate for a semiconductor device.
Note that Bahl also teaches a first III-V semiconductor layer and a second III-V semiconductor layer ([0022]: 246/246).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the semiconductor device of Hsieh, the substrate having a first dopant type, as taught by Bahl, for its art recognized suitability, as a device substrate.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising a first device and a second device ([0075]-[0088]: first device on the left side and second device on the right side of region 5/4) including a first III-V semiconductor layer ([0051]: layer 2d on left side of region 5/4),
  Kikkawa further teaches that the device further comprises
an isolation layer extending between a first III-V semiconductor layer and a second III-V semiconductor layer ([0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 is between a first III-V semiconductor layer 2d on the left side of 4/5 region and the second III-V semiconductor layer 2d on the right side), and 
the isolation layer (4/5) is disposed over a second region of the first conductive layer ([0054]: top region of conductive region 2b).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh, the isolation layer extending between the first III-V semiconductor layer and the second III-V semiconductor layer, and the isolation layer is disposed over a second region of the first conductive layer, as taught by Kikkawa for the benefit of reducing or eliminating potential signal cross-talk between the two adjacent devices.
Regarding claim 11: Hsieh, Bahl and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
 wherein the isolation layer interfaces each of the first conductive layer and the second conductive layer (Kikkawa: [0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 interfaces each of the first conductive layer and the second conductive layer). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Bahl et al. (US 2012/0098035 A1) and Kikkawa (US 2013/0256829 A1) as applied above and further in view of Passlack (US 2006/0022217 A1) and Zhang et al. (US 2014/0332887 A1).
Regarding claim 12: Hsieh and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein the isolation layer interfaces a top surface of the second region (upper region) of the first conductive layer and interfaces the second conductive layer (Kikkawa: [0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 interfaces the upper region of the second conductive layer, see Fig. 12). 
Passlack teaches (e.g., Fig. 1) a semiconductor device comprising 
a first III-V semiconductor layer ([0013]: 134 on left side) and the second III-V semiconductor layer ([0013]: 134 on right side) separated by an isolation layer ([0011]-[0012]: 106/124: isolation layer formed by oxygen implant produce an oxide dielectric material, as is known the art; as evidenced by Zhang et al. US 20140332887 A1, [0022] As one alternative to the wafer bonding technique, the monocrystalline semiconductor substrate can be formed by the SIMOX process. The SIMOX process is a well-known process in which oxygen ions are implanted into a sub-surface region of monocrystalline silicon substrate 201. The monocrystalline silicon substrate and the implanted oxygen are subsequently heated to form a sub-surface silicon oxide dielectric layer 202 that electrically isolates the upper portion of the substrate), 
wherein the isolation layer ([0011]-[0012]: 106/124) interfaces a top surface of the second region of the first conductive layer ([0013]: 134 on left side) and interfaces the second conductive layer ([0013]: 134 on right side).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to recognize including in the semiconductor device of Hsieh as modified by Kikkawa, the isolation layer interfacing a top surface of the second region of the first conductive layer and interfacing the second conductive layer, as taught by Passlack, for the benefit of reducing further the interference between adjacent devices and influence on the carrier conduction due to biasing of neighboring electrodes.
Regarding claim 13: Hsieh and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein the isolation layer interfaces an uppermost surface of each of the first conductive layer and the second conductive layer (Kikkawa: [0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 interfaces each of the first conductive layer and the second conductive layer, including sidewalls, see Fig. 12).
Alternatively, should the limitation upper surface intended to mean that the isolation layer in direct contact with a portion of the top surface rather than on the side surface, Passlack teaches this limitation:
 Passlack teaches (e.g., Fig. 1) a semiconductor device comprising 
a first III-V semiconductor layer ([0013]: 134 on left side) and the second III-V semiconductor layer ([0013]: 134 on right side) separated by an isolation layer ([0011]-[0012]: 106/124: isolation layer formed by oxygen implant produce an oxide dielectric material, as is known the art; as evidenced by Zhang et al. US 20140332887 A1, [0022]: the monocrystalline silicon substrate and the implanted oxygen are subsequently heated to form a sub-surface silicon oxide dielectric layer 202 that electrically isolates the upper portion of the substrate),
wherein the isolation layer ([0011]-[0012]: 106/124) interfaces an uppermost surface each of the first conductive layer ([0013]: 134 on left side) and the second conductive layer ([0013]: 134 on right side).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to recognize including in the semiconductor device of Hsieh as modified by Kikkawa, the isolation layer interfacing an uppermost surface of each of the first conductive layer and the second conductive layer, as taught by Passlack, for the benefit of reducing further the interference between adjacent devices and influence on the carrier conduction due to biasing of neighboring electrodes.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kikkawa (US 2013/0256829 A1) and Passlack (US 2006/0022217 A1) and Zhang et al. (US 2014/0332887 A1) and Suehiro (US 5,021,857 A).
Regarding independent claim 17: Hsieh teaches (e.g., Figs. 3A-3F and annotated Figs. 3D and 3F) a semiconductor device, comprising: 
a first III-V semiconductor device formed on a substrate (see annotated Figs. 3D and 3F), 
the first III-V semiconductor device formed over a first conductive layer having a first dopant type (see annotated Figures below, # 78); and 
a second III-V semiconductor device formed on the substrate (see annotated Figures 3D and 3F), 
the second III-V semiconductor device formed over a second conductive layer having a second dopant type (see annotated Figures 3D and 3F: # 58), 
wherein the first conductive layer and the second conductive layer are coplanar (see annotated Figures 3D and 3F) 
and an isolation region extends between the first III-V semiconductor device and the second III-V semiconductor device (see annotated Figures 3D and 3F)
 and interfaces each of the first conductive layer and the second conductive layer.
Hsieh does not expressly teach an isolation region extending between the first III-V semiconductor device and the second III-V semiconductor device and interfaces each of the first conductive layer and the second conductive layer.
wherein the isolation region includes a u-shape dielectric layer having a first composition,
the first composition interfacing a top surface of the substrate, and the u-shape dielectric layer having an upper surface of a middle portion of the u-shape lower than a top surface of the first conductive layer and lower than a top surface of the second conductive layer.




    PNG
    media_image1.png
    608
    1321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    803
    1359
    media_image2.png
    Greyscale


Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising
 a first III-V semiconductor device and the second III-V semiconductor device ([0051]: left side device and a second [0051]: right side device, respectively), a first conductive layer ([0051]: 2b, left side and right side device) and a second conductive layer ([0051]: 2d, left side and right side device),
Kikkawa further teaches an isolation region ([0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5) extending between the first III-V semiconductor device and the second III-V semiconductor device and interfaces each of the first conductive layer and the second conductive layer ([0051], [0054] and [0088]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh, the isolation region extending between the first III-V semiconductor device and the second III-V semiconductor device and interfaces each of the first conductive layer and the second conductive layer, as taught by Kikkawa for the benefit of more effectively separating the adjacent devices, thus reducing or possible eliminating signal cross-talk between the two adjacent devices.
Passlack teaches (e.g., Fig. 1) a semiconductor device comprising 
a first III-V semiconductor layer ([0013]: 134 on left side) and the second III-V semiconductor layer ([0013]: 134 on right side) separated by a dielectric material ([0011]-[0012]: 106/124: isolation layer formed by oxygen implant produce an oxide dielectric material, as is known the art; as evidenced by Zhang et al. US 20140332887 A1, [0022]: the silicon substrate and the implanted oxygen are subsequently heated to form a sub-surface silicon oxide dielectric layer 202 that electrically isolates the upper portion of the substrate), 
wherein the dielectric material ([0011]-[0012]: 106/124) interfaces a top surface of the first conductive layer ([0013]: 134 on left side) and a top surface of the second conductive layer ([0013]: 134 on right side).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to recognize including in the semiconductor device of Hsieh as modified by Kikkawa, the dielectric material interfacing a top surface of the first conductive layer and a top surface of the second conductive layer, as taught by Passlack, for the benefit of reducing further the interference between adjacent devices and influence on the carrier conduction due to biasing of neighboring electrodes.
Furthermore, it would have been obvious because all the claimed elements (first III-V semiconductor layer, second III-V semiconductor layer, a dielectric material, first conductive layer, second conductive layer, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Suehiro teaches (e.g., Figs. 12-22; see annotated Fig. 22) a semiconductor device, comprising

wherein the isolation region (Col. 8, Lines 44-46: # 53) includes a u-shape dielectric layer (Annotated Fig. 22 has a U-shape dielectric 53) having a first composition (Col. 8, Lines 44-46: # 53 has a silicon dioxide composition),
the first composition interfacing a top surface of the substrate (Annotated Fig. 22 has a U-shape dielectric 53), and the u-shape dielectric layer having an upper surface of a middle portion of the u-shape lower than a top surface of the first conductive layer (Annotated Fig. 22 has a U-shape dielectric 53) and lower than a top surface of the second conductive layer (Annotated Fig. 22 has a U-shape dielectric 53)


    PNG
    media_image3.png
    815
    1334
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the semiconductor device of Hsieh as modified by Kikkawa and Passlack, the isolation region including a u-shape dielectric layer having a first composition, the first composition interfacing a top surface of the substrate, and the u-shape dielectric layer having an upper surface of a middle portion of the u-shape lower than a top surface of the first conductive layer and lower than a top surface of the second conductive layer, as taught by Suehiro, for the benefit of minimizing the quantity of material used during the manufacturing process and thus increase production.
Regarding claim 18: Hsieh, kikkawa, Passlack and Suehiro teach the claim limitation of the semiconductor device of claim 17, on which this claim depends.
Hsieh does not expressly teach that the top surface of the is silicon. However, Kikkawa teaches a silicon substrate ([0045]: 1).
Silicon is well-known in the art for its suitability as substrate.
The selection of a known material (silicon substrate) based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Regarding claim 19: Hsieh, kikkawa, Passlack and Suehiro teach the claim limitation of the semiconductor device of claim 17, on which this claim depends.
wherein isolation region interfaces sidewalls of each of the first conductive layer and the second conductive layer (Kikkawa: [0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 interfaces each of the first conductive layer and the second conductive layer, including sidewalls). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kikkawa (US 20130256829 A1), Passlack (US 2006/0022217 A1) and Zhang et al. (US 2014/0332887 A1) as applied above and further in view of Kuraguchi (US 2015/0034972 A1).
Regarding claim 2: Hsieh and Kikkawa teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Hsieh as modified by Kikkawa does not expressly teach that the substrate has the first dopant type.
However, doped silicon substrates are well-known in the art.
Kuraguchi teaches (e.g., Fig. 4) a similar semiconductor device comprising a silicon substrate ([0060] and [0062]-[0063]),
wherein the substrate has the first dopant type ([0095]: a first conductivity type semiconductor substrate including of silicon (Si) is p-type, which is the first conductivity type).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh as modified by Kikkawa, the substrate having the first dopant type, as taught by Kuraguchi, for the benefit of increasing the carrier mobility of the substrate and thus increasing the device speed in operation.
Regarding claim 3: Hsieh and Kikkawa teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
Hsieh as modified by Kikkawa does not expressly teach that the semiconductor device further comprises: a conductive feature extending from the first conductive layer to the first source.
Kuraguchi teaches (e.g., Fig. 4) a semiconductor device comprising a first conductive layer ([0064]: 11a) and a first source ([0067]: 18a);
Karaguchi further teaches a conductive feature ([0067]: 22a) extending from the first conductive layer ([0064]: 11a) to the first source ([0067]: 18a). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh as modified by Kikkawa, the conductive feature extending from the first conductive layer to the first source, as taught by Karaguchi, for the benefit of better controlling the device operation by reducing the time for the charges to reach the conductive layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kikkawa (US 20130256829 A1) as applied above and further in view of Fareed et al. (US 2016/0293596 A1).
Regarding claim 14: Hsieh and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
Hsieh as modified by Kikkawa does not expressly teach that the isolation layer is one of silicon oxide, silicon nitride, SiON, or GaN. 
Fareed teaches (e.g., Fig. 1) a semiconductor device comprising an isolation layer ([0022]: 132),
Fareed further teaches that the isolation layer is one of silicon oxide, silicon nitride, SiON, or GaN ([0022]: layer 132 is silicon oxide). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to include in the device of Hsieh as modified by Kikkawa, the isolation layer being silicon oxide for is art recognized suitable material for an isolation layer.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kikkawa (US 20130256829 A1) as applied above and further in view Takikawa (US 5,302,840 A).
Regarding claim 15: Hsieh and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends, further comprising:
Hsieh does not expressly teach that a third conductive layer is between the first conductive layer and the first III-V semiconductor layer, wherein the third conductive layer has the second dopant type.
Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising 
a first conductive layer (2b) and a first III-V semiconductor layer (2d)
a third conductive layer (2c) is between the first conductive layer and the first III-V semiconductor layer.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh, the third conductive layer is between the first conductive layer and the first III-V semiconductor layer, as taught by Kikkawa, for the benefit of controlling the location of the piezoelectric polarization of the device.
Hsieh as modified by Kikkawa does not expressly teach that the third conductive layer has the second dopant type.
However, Takikawa teaches (e.g., Fig. 3) a semiconductor device comprising a third conductive layer (Col. 5, Lines 16-28: #4), 
wherein the third conductive layer has the second dopant type (Col. 5, Lines 16-28: #4).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh as modified by Kikkawa, the third conductive layer has the second dopant type, as taught by Takikawa, for the benefit of improving the carrier mobility of the integrated complementary device having the n-channel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kikkawa (US 20130256829 A1) and Takikawa (US 5,302,840 A) as applied above and further in view Briere (US 2011/0210338 A1).
Regarding claim 16: Hsieh, Kikkawa and Takikawa teach the claim limitation of the semiconductor device of claim 15, on which this claim depends, further comprising:
Hsieh as modified by Kikkawa and Takikawa does not expressly teach the device further comprises
a conductive feature interfacing the third conductive layer, the first conductive layer, and a source disposed over the first III-V semiconductor layer. 
Briere teaches (e.g., Fig. 2B) a semiconductor device comprising a first III-V semiconductor layer ([0024]: 214);
Briere further teaches a conductive feature ([0026]: 238) interfacing the first conductive layer ([0024]: 214) and the underlying layers, and
a source ([0025]: 216) disposed over the first III-V semiconductor layer.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh as modified by Kikkawa and Takikawa, the conductive feature interfacing the first conductive layer and the underlying layers, and a source disposed over the first III-V semiconductor layer, as taught by Briere for the benefit of better controlling the device operation by reducing the time for the charges to reach the conductive layer and underlaying layers.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the device of Hsieh as modified by Kikkawa, Takikawa and Briere and arrive at “a conductive feature interfacing the third conductive layer, the first conductive layer, and a source disposed over the first III-V semiconductor layer” because the third conductive layer is between the first conductive layer and the first III-V semiconductor layer.
It would have been obvious because all the claimed elements (a conductive feature interfacing the third conductive layer, the first conductive layer, and a source disposed over the first III-V semiconductor layer) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing date.
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 20: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“u-shape dielectric layer is gallium nitride”.

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied or new combination of reference in the prior rejection of record for any teaching or matter specifically challenged in the argument or linked to the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826